Citation Nr: 0916047	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to February 1970 and from February 1978 to 
April 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran withdrew his request for a hearing 
before the Board. 


FINDING OF FACT

The Veteran served in the U.S. Air Force from December 4, 
1969, to February 10, 1970, for a total of 69 days, which is 
less than 90 days, during the Vietnam era and he served in 
the U.S. Army from February 7, 1978 to April 25, 1978, for a 
total of 78 days, during peacetime, but he did not serve in 
two or more separate periods of service during more than one 
period of war. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 1521(j), 5107 (b) (West 2002 & Supp. 2008); 38C.F.R. §§ 
3.2, 3.3, 3.17 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the Veteran is not entitled to pension 
benefits as a matter of law.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where a veteran has 
the requisite active wartime service.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3, 3.317.

A veteran meets the service requirements if he served in 
active military, naval, or air service under one of the 
following conditions: (1) for 90 days or more during a period 
of war; (2) during a period of war and was discharged or 
released from service for a service-connected disability; (3) 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war. 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).

In computing the 90-day period, active service which began 
before or extended beyond the war period will be included if 
such service was continuous.  Broken periods of service 
during different war periods of war may be added together 
with service during any other war period to meet the 
requirement for length of service.  38 C.F.R. § 3.17.

By statute and by regulation, the term "period of war," in 
part, means the Vietnam era from February 28, 1961, to May 7, 
1975, for veterans serving in Vietnam, and from August 5, 
1964, to May 7, 1975, in all other cases. 38 U.S.C.A. § 101; 
38 C.F.R. § 3.2.  There is no declared period of war during 
the year 1978. 

Analysis

Service department records establish that the Veteran served 
in the U.S. Air Force, from December 4, 1969, to February 10, 
1970, for a total of 69 days, and although it was during a 
period of war, that is, the Vietnam era, the Veteran's 
service did not fulfill the 90-day requirement for pension 
benefits based solely on his service during the Vietnam era.  
The Veteran also served in the U.S. Army from February 7, 
1978, to April 25, 1978, but that service did not fall within 
the Vietnam era, that is February 28, 1961, to May 7, 1975, 
or any other recognized period of war.  No other military 
service is reported, and the Veteran has not disputed the 
service department's report of his service dates.

The Veteran argues that since the two periods together exceed 
90 days and the first period was during a period of war, he 
does met the requisite criteria for eligibility for a 
nonservice-connected pension.  While broken periods of 
service may be combined, it is only service during one war 
period that may be combined with service during any other war 
period to meet the 90-day service requirement.  38 C.F.R. 
§§ 3.3(a)(3), 3.17.  



Since the Veteran's second period of service did not occur 
with at least one day during a period of war, it cannot be 
combined with his first service period to meet the 90-day 
period for eligibility.  Therefore, the Veteran does not meet 
the threshold statutory requirement for eligibility for 
nonservice-connected pension benefits, and the claim fails 
because of the lack of legal entitlement as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Veteran is not legally entitled to nonservice-connected 
pension benefits, and the appeal is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


